Appeal from, a judgment, entered after trial before an Official Referee, decreeing that the Zoning Ordinance of the Town of Greenburgh and the map incorporated therein are null and void insofar as they affect respondent’s real property. The property, which is in a “R-10” residence zone, has an area of about 12 acres, with a frontage of approximately 750 feet on the east side of Saw Mill River Road, as relocated, and a depth of approximately 550 feet. The Referee found that, as a practical matter, the subject property could not be economically used either for one-family residences or for any of the other uses specially permitted under various restrictions and conditions as allowed by the provisions of the ordinance. The appellant’s principal contention is that respondent’s financial burden in submitting to less desirable use of its property should not be permitted to disturb the legislative judgment exercised in the zoning of the property. Judgment unanimously affirmed, with costs. No opinion. Present — Beldoek, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.